              Case 1:19-cv-09159-PKC Document 21 Filed 02/11/20 Page 1 of 2



                        Epstein Orange! llP
                        60 East 42nd Street. Suite 2520. New York. NY 10165
                        T: 212.292.5390 • E: mail@ipcmmselars.com
                        www.lpcounselors.com

February 11, 2020

VIAECF
Hon. P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:       Ideavillage Products Corp. v. 123LOPFIIV, et al.
                  Case No. 19-cv-9159 (PKC)
                  Status Letter and Request to 1) Indefinitely Adjourn the Conference and 2) Move
                  for Default Judgment

Dear Judge Castel,

        We represent Plaintiff Ideavillage Products Corp. ("Plaintiff' or "Ideavillage'') in the above-
referenced action. 1 At the October 25, 2019 Show Cause Hearing for a preliminary injunction, the. Court
scheduled a conference for February 20, 2020 at 11 :00 a.m. For the reasons set forth below - namely
that all remaining Defendants have defaulted - Plaintiff respectfully requests that the Court 1)
indefinitely adjourn the February 20, 2020 Conference; and 2) allow Plaintiff to move for default
judgment against the remaining Defendants by no later than March 20, 2020.

         On October 3, 2019, Plaintiff filed this action and on the same day, the Court granted Plaintiffs
 ex parte Application and entered the Temporary Restraining Order ("TRO"). On October 16, 2019,
 Plaintiff served the Summons, Complaint, TRO and all documents filed in support of Plaintiffs
 Application on Defendants pursuant to the methods of alternative service authorized by the TRO. As
 such, all Defendants should have filed an Answer or Rule 12 Motion with the Court and served Plaintiffs
 counsel with their respective Answers or Rule 12 Motions on or before November 6, 2019. To date,
 Defendants have neither filed with the Court nor served upon Plaintiff an Answer or Rule 12 Motion,
 and forty-three (43) out of forty-four (44) Defendants remain in this action and have defaulted. 2
 Therefore, Plaintiff respectfully requests that the Court 1) indefinitely adjourn the February 20, 2020
 Conference; and 2) allow Plaintiff to move for default judgment against the remaining Defendants by no
 later than March 20, 2020.

          We thank the Court for its time and attention to this matter.


 1
   Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary in the
 Complaint or Application.
 2
   The following one (1) Defendant was voluntarily dismissed from the action: Gosear.
           Case 1:19-cv-09159-PKC Document 21 Filed 02/11/20 Page 2 of 2
Hon. P. Kevin Castel
February 11, 2020
Page2

                                          Respectfully submitted,

                                          EPSTEIN DRANGEL LLP

                                          BY: Isl Brieanne Scully
                                          Brieanne Scully (BS 3711)
                                          bscully@ipcounselors.com
                                          60 East 42nd Street, Suite 2520
                                          New York, NY 10165
                                          Telephone: (212) 292-5390
                                          Facsimile: (212) 292-5391
                                          Attorneys for Plaintiff
